  Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.677 Page 1 of 9
                                                                                  FILED
                                                                           2021 AUG 25 AM 9:59
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 AVTECH CAPITAL, LLC,                            MEMORANDUM DECISION AND ORDER
                                                 GRANTING MOTION FOR SUMMARY
       Plaintiff,                                JUDGMENT AND MOTION FOR
                                                 DEFAULT JUDGMENT
 v.
                                                 Case No. 2:19-cv-00541-JNP-DAO
 C & G ENGINES CORP.; GABRIEL
 ANGULO; CG MIAMI NDT, LLC; and                  District Judge Jill N. Parrish
 JESUS ROJAS;

       Defendants.



       Plaintiff Avtech Capital, LLC filed a motion seeking two distinct forms of relief. ECF No.

67. First, Avtech moves for summary judgment against defendant Gabriel Angulo. Second, Avtech

moves for the entry of a default judgment against defendants C & G Engines Corp., CG Miami

NDT, LLC, and Jesus Rojas. The court GRANTS the motion for summary judgment and default

judgment.

                                       BACKGROUND

       Tetra Financial Group, LLC leased an airplane engine to C & G Engines Corp. in

November 2015. In August 2018, Tetra Financial changed its name to Avtech Capital, LLC.

Avtech has produced copies of guaranties signed by defendants Gabriel Angulo, Jesus Rojas, and

CG Miami NDT, LLC. These guaranties provided that Angulo, Rojas, and CG Miami would be

liable for C & G’s obligations under the lease agreement if C & G defaulted.
     Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.678 Page 2 of 9




         The lease term was 48 months. C & G made the first 40 monthly payments. But C & G

failed to make the June 1, 2019 lease payment and all scheduled payments thereafter. Angulo,

Rojas, and CG Miami did not make any payments on behalf of C & G.

         The lease agreement with C & G contains a liquidated damages provision. It provides that

after the 40th payment, the “Stipulated Loss Value” for a breach of the contract would be $568,864.

The agreement also contained a provision stating: “For any payment not received when due,

[C & G] shall pay a reasonable late charge of five percent (5%) of the amount due . . . .” Finally,

the agreement provided that amounts due under the Stipulated Loss Value would accrue interest

from the date of default at an interest rate of 18% per annum.

         On July 30, 2019, Avtech filed a lawsuit against C & G, Angulo, Rojas, and CG Miami,

asserting claims for breach of contract and breach of the covenant of good faith and fair dealing

against each of them. Angulo answered the complaint. But C & G, Rojas, and CG Miami failed to

file an answer. The clerk of court entered default certificates for each of these defendants.

         Avtech subsequently filed a motion requesting two forms of relief. First it argued that it is

entitled to summary judgment in its favor on its claims against Angulo. Second, it argues that it is

entitled to a default judgment against C & G, Rojas, and CG Miami.

                                             ANALYSIS

I.       MOTION FOR SUMMARY JUDGMENT AGAINST ANGULO

         Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The movant bears the initial burden of demonstrating the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this

burden, the burden then shifts to the nonmoving party to “set forth specific facts showing that there
                                                  2
    Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.679 Page 3 of 9




is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation

omitted).

        Plaintiff Avtech argues that it is entitled to summary judgment in its favor against Angulo

because it is undisputed that C & G breached the lease agreement, and that Angulo did not comply

with his obligation under the guaranty to pay the amounts owed by C & G. Avtech further asserts

that the liquidated damages provision of the lease agreement eliminates the need for a trial on

damages. Angulo argues that summary judgment is not appropriate for three main reasons: (1)

Avtech lacks standing to enforce the personal guaranty, (2) Avtech has not produced admissible

evidence of the terms of the guaranty, and (3) Avtech has not established that it is entitled to

summary judgment on the claim for breach of the covenant of good faith and fair dealing. The

court addresses each of these arguments and then turns to the issue of damages.

        A.     Standing

        Angulo first argues that Avtech does not have standing to sue for breach of the personal

guaranty because his contract was with Tetra Financial. The court disagrees. Avtech presented

undisputed evidence that Tetra Financial Group, LLC changed its name to Avtech Capital, LLC

in August 2018. 1 Thus, Avtech is the same entity that entered into both the lease agreement with



1
 At oral argument, Angulo argued for the first time that the court should not consider the document
changing Tetra Financial’s name to Avtech, which was filed with Utah Department of Commerce,
because it was attached to Avtech’s reply brief and because Avtech did not include the document
in its disclosures. The court need not consider Angulo’s argument for a number of reasons. First,
“the court need not consider arguments raised for the first time at oral argument.” Rufus v.
Pacificorp, No. 2:19-cv-00377-DAO, 2021 WL 2227098, at *8 (D. Utah June 2, 2021). Second,
Avtech attached to his opening brief the declaration of its CEO stating that Avtech’s former name
was Tetra Financial. Because Angulo failed to produce any evidence to dispute the assertion in the
declaration regarding the name change, the court may treat this fact as undisputed. See FED. R.
CIV. P. 56(e) (“If a party . . . fails to properly address another party’s assertion of fact . . . , the
court may . . . consider the fact undisputed for purposes of the motion . . . .”). Third, because the
                                                    3
  Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.680 Page 4 of 9




C & G and the personal guaranty agreement with Angulo—only the name has changed. “The

change of a corporation’s name is not a change of the identity of a corporation and has no effect

on the corporation’s property, rights, or liabilities.” Alley v. Miramon, 614 F.2d 1372, 1384 (5th

Cir. 1980). The same holds true for a limited liability company. Accordingly, Avtech can enforce

contracts entered into under its former name.

         B.     Authenticity of the Personal Guaranty

         Avtech attached a copy of Angulo’s personal guaranty to its motion for summary judgment.

Angulo argues that the copy is not admissible evidence under Rules 1002 and 1003 of Federal

Rules of Evidence. Rule 1002 provides: “An original writing . . . is required in order to prove its

content unless these rules or a federal statute provides otherwise.” Rule 1003 establishes a

significant exception to the original writing requirement: “A duplicate is admissible to the same

extent as the original unless a genuine question is raised about the original’s authenticity or the

circumstances make it unfair to admit the duplicate.” Angulo asserts that the copy of the personal

guaranty is not admissible because there is a genuine issue as to the authenticity of the original.

He supports this argument with an affidavit, in which he avers: “I remember signing some

documents, but do not recall which documents I signed related to the claims in this pending lawsuit

filed by Plaintiff. I have no specific recollection of signing any personal guaranty alleged in this

case.”




document changing the name of Tetra Financial to Avtech is a public document in the files of the
Utah Department of Commerce, the court may take judicial notice of the name change. See Van
Woudenberg ex rel. Foor v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000) (courts may take judicial
notice of “facts which are a matter of public record”).
                                                 4
    Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.681 Page 5 of 9




        The court concludes that Angulo has not raised a genuine question of authenticity. A

declaration that a party did not remember signing a document is not sufficient to call into question

a document’s authenticity. Comolli v. Huntington Learning Centers, Inc., 180 F. Supp. 3d 284,

290 (S.D.N.Y. 2016), aff’d, 683 F. App’x 27 (2d Cir. 2017) (“[The plaintiff’s] purported doubt

about the authenticity of her release—which is based on her claims that she did not recall signing

it or seeing one of the producers on the set, and that she would never sign a release of rights in

perpetuity—is far too thin a reed to support such a claim.”); Feeley v. SunTrust Bank, No. CIV.A.

12-4522, 2013 WL 638881, at *4 (E.D. Pa. Feb. 20, 2013) (same). Moreover, in Angulo’s answer

to the amended complaint, he conceded that he “believes he did sign a personal guarantee, but does

not have a copy of it.” Angulo’s admitted belief that he signed the personal guaranty substantially

undercuts his declaration that he does not have a specific recollection of signing the document.

Because Angulo has not raised a genuine issue as to the authenticity of the personal guaranty, the

copy of the document provided by Avtech is admissible under Rule 1003. 2




2
  At oral argument, Angulo argued for the first time that disputes of material fact prevented the
court from concluding that he signed the personal guaranty. The court rejects this argument because
Angulo raised it for the first time at the hearing on the motion for summary judgment. See Rufus,
2021 WL 2227098, at *8. Even if the court were to address this argument, Angulo has not cited
evidence that would create a dispute of material fact precluding summary judgment. Angulo
argued that because the court found by a preponderance of the evidence that his former
codefendant, Jose Perez, did not sign his personal guaranty, the court should conclude that there is
a dispute as to whether Angulo’s signature is authentic. But the issue of whether Perez’s signature
is authentic is separate from the issue of whether Angulo’s signature is authentic. Perez presented
evidence of known samples of his signature that looked nothing like the signature on the guaranty,
the testimony of a handwriting expert, and his own sworn testimony that he was out of the country
and did not sign the guaranty. Angulo, on the other hand, has not cited any similar evidence that
would create a genuine dispute of fact as to whether the signature on his personal guaranty is
genuine. As noted above, his declaration that he does not remember whether or not he signed the
guaranty does not create a dispute of fact. The court also notes that there was no evidence presented
in the Perez evidentiary hearing that Avtech forged his signature. Instead, the evidence showed
                                                   5
  Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.682 Page 6 of 9




       In short, the court rejects Angulo’s arguments against summary judgment on the breach of

contract claim. Moreover, the court concludes that the undisputed evidence demonstrates the

existence of a binding contract between Avtech and Angulo and a breach of that contract when

Angulo did not pay the amounts owed by C & G under the lease agreement. Accordingly, Avtech

is entitled to summary judgment on its breach of contract claim.

       C.      Covenant of Good Faith and Fair Dealing

       “Under the covenant of good faith and fair dealing, both parties to a contract impliedly

promise not to intentionally do anything to injure the other party’s right to receive the benefits of

the contract.” Oman v. Davis Sch. Dist., 194 P.3d 956, 968 (Utah 2008) (citation omitted). The

“core function” of the covenant of good faith and fair dealing is to prevent “another’s opportunistic

interference with the contract’s fulfillment.” Young Living Essential Oils, LC v. Marin, 266 P.3d

814, 817 (Utah 2011). This core function “protects commercial reliance interests” by implying

terms “that the parties surely would have agreed to if they had foreseen and addressed the

circumstance giving rise to their dispute.” Id. at 816–17. But the covenant of good faith and fair

dealing should serve a limited role because judicial misuse of this legal principle “threatens

‘commercial certainty and breed[s] costly litigation.’” Id. at 816 (alteration in original) (citation

omitted).

       Avtech argues that it is entitled to summary judgment on its claim for breach of the implied

covenant of good faith and fair dealing. It asserts that it had a right receive the benefits of the

personal guaranty—Angulo’s payment of the full amount owed by C & G after it breached the




that the forgery took place in Miami and that the document was latter sent to Avtech, which
unwittingly accepted the signature as genuine.
                                                 6
  Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.683 Page 7 of 9




lease agreement—and that it did not receive that benefit. From this premise, Avtech argues that it

has established its right to prevail on its good faith and fair dealing claim as a matter of law.

         Angulo argues that the court should not grant summary judgment on the covenant of good

faith and fair dealing claim because it is duplicative of the breach of contract claim. The court

agrees with Angulo. “[T]he covenant of good faith and fair dealing is not an alternative method

for enforcing the written provisions of a contract.” First Guar. Bank v. Republic Bank, Inc., No.

1:16-cv-00150-JNP-CMR, 2019 WL 4736916, at *11 (D. Utah Sept. 27, 2019). Instead, this legal

principle implies terms not found in the contract but that the parties would have agreed to if they

had thought to do so. Young Living, 266 P.3d at 817. Here, Avtech does not identify any implied

terms that it seeks to enforce. Instead, it pursues the enforcement of the actual terms of the personal

guaranty. Thus, Avtech has not even articulated a valid theory of a breach of the implied covenant

of good faith and fair dealing, much less shown that it is entitled to summary judgment on this

claim.

         But Avtech clarified in its reply brief that does not seek any damages for its breach of the

covenant of good faith and fair dealing claim in excess of the amount it is entitled to under its

breach of contract claim. Because Avtech has shown that it prevails as a matter of law on its breach

of contract claim, its breach of the covenant of good faith and fair dealing claim is moot.

         D.     Damages

         Avtech originally sought three forms of damages for breach of contract: (1) liquidated

damages in the amount of $568,864, (2) late charges for missed payments in the amount of

$1,150.88 per month until entry of judgment, and (3) interest at the rate of 18% per annum. But at

oral argument, Avtech acknowledged that its damages claims may overlap and stated that it would

drop its claim for late charges.
                                                  7
    Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.684 Page 8 of 9




        Accordingly, C & G is liable for liquidated damages in the amount of $568,864. C & G

must pay 18% annual interest on this amount from the date of breach (June 1, 2019) until paid. 3

The interest amounts to $280.53 per day. Angulo, under the terms of the personal guaranty, is

liable for these amounts as well.

II.     MOTION FOR DEFAULT JUDGMENT

        The clerk of court entered default certificates for C & G, Rojas, and CG Miami. The facts

alleged in the complaint establish that C & G is liable for breach of the lease agreement and Rojas

and CG Miami are liable for breach of the guaranties they signed to the same extent that Angulo

is liable for the breach of his personal guaranty. As stated above, Avtech has shown that its

damages for breach total $568,864 plus 18% annual interest on this amount. The court shall enter

judgment against C & G, Rojas, and CG Miami, jointly and severally with Angulo, in this amount.

                                        CONCLUSION

        Avtech is entitled to summary judgment on its breach of contract claim against Angulo. It

is also entitled to a default judgment against C & G, CG Miami, and Rojas. Accordingly, the court

GRANTS Avtech’s combined motion for summary judgment and for default judgment. ECF No.

67. The court shall enter a judgment against Angulo, C & G, Rojas, and CG Miami, jointly and

severally, in the amount of $568,864 plus 18% annual interest on the principal amount due until

paid in full.




3
  Because the interest provision of the lease agreement specifically provides that the 18% interest
rate applies after entry of judgment, this rate applies post-judgment as well. See Mid Atl. Cap.
Corp. v. Bien, 956 F.3d 1182, 1208 (10th Cir. 2020). But the interest provision does not provide
for compound interest. Accordingly, interest shall accrue only on the principal amount due.
                                                8
Case 2:19-cv-00541-JNP Document 82 Filed 08/25/21 PageID.685 Page 9 of 9




         DATED August 25, 2021.

                                  BY THE COURT



                                  ______________________________
                                  Jill N. Parrish
                                  United States District Court Judge




                                    9
